DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-18 are pending. 
Applicant did not provide information disclosure statement (IDS). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-18 are directed to the statutory category of a method. 

Regarding step 2A-1, Claims 1-18 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 6 and 11 recite the limitations of the method comprising: receiving a time for a meeting from a first user computing device; receiving selections of two or more other user computing devices to engage in a communication session with the first user computing device; communicating one or more messages to the selected two or more other user computing devices to invite other users to meet with the first user; receiving one or more messages from at least one computing device of the selected two or more other user computing devices identifying at least one of the other users is able to meet with the first user; and communicating one or more confirmation messages to the at least one computing device of the selected two or more user computing devices to confirm a meeting between the first user and the at least one user associated with the at least one computing device.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a computing device the claims language encompasses mere data manipulation of sending data and receiving data with respect to a meeting and users who will be attending a meeting. The use of a computing device is not necessary when trying to determine invitees for a meeting or to have a meeting in general.  
The claims also deal with scheduling, managing meetings/invitees which deals with certain methods of organizing human activity ((business relations) managing 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of computing device, processors, and physical memory devices. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe details about the meeting such as activities selected, and further describe details about the process of such as constituting minimum of 10 keystrokes/touches. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 
Claims 1, 6, and 11 recite computing device, processors, and physical memory devices
Claims 5, 10 and 15 recite database of activities 
Claim 1, 6, and 11 recites method, however method is not considered an additional element. 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0083.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0083. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 6, 7, 11, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burfeind et al. (US20070233635A1) herein Burfeind in further view of Chen et al. (20100299616A1) herein Chen. 


Regarding claim 1 and 11, Burfeind teaches 
A method for organizing meetings between users of mobile communication devices utilizing a computing device (See figure 3) Figure 3 

the computing device including one or more physical memory devices, one or more processors, and computer-readable instructions stored in the one or more physical memory devices, the computer-readable instructions being executable by the one or more processors, the method comprising (See figure 3) (See para 0060-In such embodiments, the organizing device 310 includes a processing unit 311, such as a processor commercially available from Intel®, Motorola®, Cyrix® and other such companies, random-access memory (RAM) 312, read-only memory (ROM) 313, and one or more mass storage devices 314, and a system bus 315, that operatively couples various system components including the system memory to the processing unit 311) (See para 0056-Examples of user devices 210 include non-portable devices, such as desktop computers 21 OA. Further examples of user devices 210 include portable devices 410, such as cellular phones 41 OA, personal digital assistants (PDAs), and notebook computers. According to some embodiments, each user device 210, 410 communicates directly with other user devices 210, 410. According to other embodiments, however, the user devices 210, 410 communicate with one another through the organizing device.) This shows mobile communication devices. 

receiving a time/selection of a time and a day  for a meeting from a first user computing device (See para 0107-The process 1600 begins at a start module 1605 and proceeds to a receive operation 1610. The receive operation 1610 obtains from the event organizer 610 information specifying the time and location of an event. ) This shows time for an event. In addition, day is also shown. Figure 18 also shows the day. The event organizer is the first user with a computing device. 

receiving selections of two or more other user computing devices to engage in a communication session with the first user computing device Examiner interprets this to mean the event organizer selects other contacts to invite which are the two or more other users with computing devices. This is with respect to a meeting which is a communication session. (See para 0108-An invite operation 161 5 transmits invitations to each of the contacts (i.e., invitees) 620 provided by the event organizer 610 in the receive operation 1610. In some embodiments, the invite operation 1615 sends a text message to user devices, such as user devices 210 of FIG. 3, of one or more contacts indicating that the contact is invited to the event.) The contacts can be two or more as seen with contacts in fig. 33. 


Even though Burfeind teaches allowing invitees to invite others, it is not communicated in way of a message, however Chen teaches 

communicating one or more messages to the selected two or more other user computing devices to invite other users to meet with the first user Examiner interprets this to mean that invitees can also invite other people. (See para 0084-In response to issuance of the “invitations” to the collaborative session, the invitees will receive a message…Additionally or alternatively, systems, methods, and user interfaces in accordance with examples of this invention may provide other options, such as an option to suggest a new time/date for the session, an option to suggest an additional party to invite to the session, an option to forward this invitation to another device or party) (Se figure 14) This shows the art is capable of displaying a message to an invitee to forward the invite to other users. The invite can be sent to multiple invitees who have the capability to invite others. 

receiving one or more messages from at least one computing device of the selected two or more other user computing devices identifying at least one of the other users is able to meet with the first user  Examiner interprets this to mean receiving a message from one on the two or more other contacts regarding their availability to meet. (See para 0084-In response to issuance of the “invitations” to the collaborative session, the invitees will receive a message…Additionally or alternatively, systems, methods, and user interfaces in accordance with examples of this invention may provide other options, such as an option to suggest a new time/date for the session, an option to suggest an additional party to invite to the session, an option to forward this invitation to another device or party) (Se figure 6 and 14) This shows that the contacts which 


Burfeind and Chen are analogous art because they are from the same problem solving area of collaborative meetings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Burfeind’s invention by incorporating the method of Chen because Burfeind can have also have options such as those seen in figure 14 regarding different options when responding such as suggesting different times and sending a custom message. This would make the system of Burfeind more sophisticated because it gives another layer of options to the invitee in addition to inviting additional members. 

In addition, Chen teaches and communicating one or more confirmation messages to the at least one computing device of the selected two or more user computing devices to confirm a meeting between the first user and the at least one user associated with the at least one computing device. Examiner interprets this to mean the first user of the first device is able to send confirmation message to confirm their meeting between the other users. (See figure 36)(See para 0131-s the term is used herein, “attendance status” refers to both participation status and arrival status. Participation status is based on whether the invitee 620 indicated that the invitee 620 would be attending the event. Arrival status refers to the geographic location of an invitee 620 with respect to the event 


Regarding claim 2 and 12, the arts above teach the limitations of claims 1, and 11, however Burfeind further teaches 

communicating calendar invite requests to the first user computing device and the at least one device of the selected two or more user computing devices (See para 0186- In one such embodiment, as shown in FIG. 39, each new event is saved in an event record in an event database, such as event database 3950 on organization device 3940. For example, when Ms. Planner 610A first creates the event, she creates a first record 3910 in the event database 3950. In the example embodiment shown, the first record 3910 identifies an event designation 3912 (i.e., “Plundering”), an event organizer 3914 (i.e., “Ms. Planner”), a list 3916 of invitees 620 (i.e., first generation invitees), and a parent event 3918, if any) This shows by way of the event database, the calendar invites requests are communicated to the first user or the event organizer. The calendar invite requests are also shown to the two or more other users by way of sending out invitations. (See para 0054- The event organizer 610 creates an event using the organization device 310 and sends 620.) This shows calendar invite requests are also sent to the invitees. 
the calendar invite requests based at least in part on the time/ selected time and the selected date for the meeting  The calendar invite is based on time and date as seen in figure 42. 

Regarding claim 6, Burfeind teaches 

A method for organizing meetings at a later time during a same day between users of mobile communication devices utilizing a computing device (See figure 3) Figure 3 shows multiple communication devices with respect to users who are going to meet for a meeting. Meetings can be scheduled during the same day at a later time. (See fig. 21) The user can create multiple meetings on the same day from figure 21. (See para 0122-In some example embodiments, schedule information 2125 for each event indicates the date and time at which each event is scheduled to begin. In other example embodiments, however, the schedule information 2125 indicates time remaining until the event begins or time elapsed since the event occurred. In some embodiments, the interface 2100 includes navigational tools 2150, 2155 enabling an accessing individual to create a new event or return to a menu interface, respectively, such as menu interface 800 of FIG. 8.) 

the computing device including one or more physical memory devices, one or more processors, and computer-readable instructions stored in the one or more physical memory devices, the computer-readable instructions being executable by the one or more processors, the method comprising: (See figure 3) (See para 0060-In such embodiments, the organizing device 310 includes a processing unit 311, such as a processor commercially available from Intel®, Motorola®, Cyrix® and other such companies, random-access memory (RAM) 312, read-only memory (ROM) 313, and one or more mass storage devices 314, and a system bus 315, that operatively couples various system components including the system memory to the processing unit 311) (See para 0056-Examples of user devices 210 include non-portable devices, such as desktop computers 21 OA. Further examples of user devices 210 include portable devices 410, such as cellular phones 41 OA, personal digital assistants (PDAs), and notebook computers. According to some embodiments, each user device 210, 410 communicates directly with other user devices 210, 410. According to other embodiments, however, the user devices 210, 410 communicate with one another through the organizing device.) This shows mobile communication devices.

receiving a time later in the day for a meeting from a first user computing device (See para 0107-The process 1600 begins at a start module 1605 and proceeds to a receive operation 1610. The receive operation 1610 obtains from the event organizer 610 information specifying the time and location of an 2125 for each event indicates the date and time at which each event is scheduled to begin.

receiving selections of two or more other user computing devices to engage in a meeting request communication session with the first user computing device  Examiner interprets this to mean the event organizer selects other contacts to invite which are the two or more other users with computing devices. This is with respect to a meeting which is a communication session. (See para 0108-An invite operation 161 5 transmits invitations to each of the contacts (i.e., invitees) 620 provided by the event organizer 610 in the receive operation 1610. In some embodiments, the invite operation 1615 sends a text message to user devices, such as user devices 210 of FIG. 3, of one or more contacts indicating that the contact is invited to the event.) The contacts can be two or more as seen with contacts in fig. 33.

Even though Burfeind teaches allowing invitees to invite others, it is not communicated in way of a message, however Chen teaches 

Communicating one or more messages to the selected two or more other user computing devices to invite other users to meet with the first user at the later time during the same day; Examiner interprets this to mean that invitees can also invite other people. (See para 0084-In response to issuance of the “invitations” to the collaborative session, the invitees will receive a message…Additionally or alternatively, systems, methods, and user interfaces in accordance with examples of this invention may provide other options, such as an option to suggest a new time/date for the session, an option to suggest an additional party to invite to the session, an option to forward this invitation to another device or party) (See figure 14) This shows the art is capable of displaying a message to an invitee to forward the invite to other users. The invite can be sent to multiple invitees who have the capability to invite others. Burfeind already teaches multiple meetings can happen later in the day, but Chen is also capable of this since Chen talks about a calendar system and calendar systems are capable of having multiple meeting in the day. (See para 0081- Such an invitation may appear as a “meeting request” at the invitee's system and/or may appear as an entry on his or her electronic schedule or calendar program.  The system also talks about webex (See para 0041- As additional examples, collaborative data exchange may occur using commercially available features of various data exchange programs, such as WebEx® (available from Cisco Systems, Inc.) or Live Meeting (available from Microsoft, Corp.).) 


receiving one or more messages from at least one computing device of the selected two or more other user computing devices identifying at least one of the other users is able to meet with the first user at the later time during the same day; Examiner interprets this to mean receiving a message from one on the two or more other contacts regarding their availability to meet. (See para 0084-In response to issuance of the “invitations” to the collaborative session, the invitees will receive a message…Additionally or alternatively, systems, methods, and user interfaces in accordance with examples of this invention may provide other options, such as an option to suggest a new time/date for the session, an option to suggest an additional party to invite to the session, an option to forward this invitation to another device or party) (Se figure 6 and 14) This shows that the contacts which correspond to the two or more user computing devices are able to send messages to the first user that they are able to meet (i.e. custom message or accepting).  Burfeind already teaches multiple meetings can happen later in the day, but Chen is also capable of this since Chen talks about a calendar system and calendar systems are capable of having multiple meeting in the day. (See para 0081- Such an invitation may appear as a “meeting request” at the invitee's system and/or may appear as an entry on his or her electronic schedule or calendar program.  The system also talks about webex (See para 0041- As additional examples, collaborative data exchange may occur using commercially available features of various data exchange programs, such as WebEx® (available from Cisco Systems, Inc.) or Live Meeting (available from Microsoft, Corp.).) 


Burfeind and Chen are analogous art because they are from the same problem solving area of collaborative meetings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Burfeind’s invention by incorporating the method of Chen because Burfeind can have also have options such as those seen in figure 14 regarding different options when responding such as suggesting different times and sending a custom message. This would make the system of Burfeind more sophisticated because it gives another layer of options to the invitee in addition to inviting additional members. 

In addition, Chen teaches and communicating one or more confirmation messages to the at least one computing device of the selected two or more user computing devices to confirm a meeting at the later time during the same day between the first user and the at least one user associated with the at least one computing device.  Examiner interprets this to mean the first user of the first device is able to send confirmation message to confirm their meeting between the other users. (See figure 36)(See para 0131-s the term is used herein, “attendance status” refers to both participation status and arrival status. Participation status is based on whether the invitee 620 indicated that the invitee 620 would be attending the event. Arrival status refers to the geographic location of an invitee 620 with respect to the event location) This shows confirmation message that a first user can give the other users in way of arrival message or any other confirmation message that can be typed, to the other users also invited to the meeting. Burfeind already teaches multiple meetings can 

Regarding claim 7, the arts above teach the limitations of claim 6, however Burfeind further teaches 

communicating calendar invite requests to the first user computing device and the at least one device of the selected two or more user computing devices (See para 0186- In one such embodiment, as shown in FIG. 39, each new event is saved in an event record in an event database, such as event database 3950 on organization device 3940. For example, when Ms. Planner 610A first creates the event, she creates a first record 3910 in the event database 3950. In the example embodiment shown, the first record 3910 identifies an event designation 3912 (i.e., “Plundering”), an event organizer 3914 (i.e., “Ms. Planner”), a list 3916 of invitees 620 (i.e., first generation invitees), and a parent event 3918, if any) This shows by way of the 610 creates an event using the organization device 310 and sends invitations to the event invitees 620.) This shows calendar invite requests are also sent to the invitees. 
the calendar invite requests based at least in part on the later time during the same day for the meeting. The calendar invite is based on time and date which can be later in the same day. (See para 0107-The process 1600 begins at a start module 1605 and proceeds to a receive operation 1610. The receive operation 1610 obtains from the event organizer 610 information specifying the time and location of an event. ) This shows time for an event. In addition, day is also shown. Figure 18 also shows the day. The event organizer is the first user with a computing device. Meetings can be scheduled during the same day at a later time. (See fig. 21) The user can create multiple meetings on the same day from figure 21. (See para 0122-In some example embodiments, schedule information 2125 for each event indicates the date and time at which each event is scheduled to begin.


Claim 3-5, 8-10, and 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burfeind et al. (US20070233635A1) herein Burfeind in further view of Chen et al. (20100299616A1) herein Chen in further view of Kauwe et al. (US20150058324A1) herein Kauwe. 

Regarding claim 3 and similarly claim 13, the arts above teach the limitations of claim 1 and 11 however Burfeind does not teach

 selecting one or more activities to occur during the meeting/at the selected time and day  Burfeind teaches activities being done like uploading media or commenting during the meeting but this isn’t selecting specifically for time and day, that is seen in Kauwe. Kauwe teaches 
selecting one or more activities to occur during the meeting/at the selected time and day  (See para 0082- an add an activity module 1202, an edit an activity module 1204)  This shows selecting an activity to occur, this can occur with respect to any time and day selected by the user with respect to editing an activity. (See para 0089- A user schedule 420 may display activities that a user has added or imported into their schedule, listed in an orderly date and time format.)(See fig. 22) This shows that user can edit activities to occur at certain date and times. 

Burfeind and Kauwe are analogous art because they are from the same problem solving area of meetings/activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Burfeind’s invention by incorporating the method of Kauwe because Burfeind can have 


 Regarding claim 4 and similarly claim 14, the arts above teach the limitations of claim 3 and 13 however Kauwe further teaches 

the method further comprising: communicating the selected one or more activities along with the one or more messages to the selected two or more other user computing devices (See figure 15)(See para 0117-  After deciding a response type, an activity provider may send or resend invites, instructions, agendas, and other pertinent activity specific information data objects, i.e. directions, instructions, maps, gift registry lists, and so on, from their media bin 1206 via email, voice or SMS text or instant message 1207. ) This shows that the activities are communicated along with the invites (i.e. messages) to the invitees (i.e. two or more other computing devices). 

Burfeind and Kauwe are analogous art because they are from the same problem solving area of meetings/activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Burfeind’s invention by incorporating the method of Kauwe because Burfeind can have also have options such of controlling details of the meeting/event such as 

However it doesn’t teach letting the invitees invite other people by way of forwarding for example, However Chen further teaches selected two or more other user computing devices to invite other users to participate in the one or more activities during the meet with the first user/ during the selected time and the selected day Examiner interprets this to mean that invitees can also invite other people. (See para 0084-In response to issuance of the “invitations” to the collaborative session, the invitees will receive a message…Additionally or alternatively, systems, methods, and user interfaces in accordance with examples of this invention may provide other options, such as an option to suggest a new time/date for the session, an option to suggest an additional party to invite to the session, an option to forward this invitation to another device or party) (See figure 14) This shows the art is capable of displaying a message to an invitee to forward the invite to other users. The invite can be sent to multiple invitees who have the capability to invite others. The activity is respect to a time and day that was selected by the original invite. The activity in this art is the collaboration. 

Regarding claim 5 and similarly claim 10 and 15, the arts above teach the limitations of claim 1, 6, and 11 however Kauwe further teaches 

Receiving a new activity that a first user can participate in with the other users (See figure 12) This shows activities can be added with respect to an invitee and event organizer. (Para 0117- Also here, is an ability to add 1202, delete 1203, or modify 1204 activities for convenience.)  

And storing, in the one or more physical memory devices, the new activity in a database of activities.  Activities can also be store. Figure 12 shows they are stored in the event list. But also the art talks about database.  (See para 0009-The activity database may realize unlimited growth and have unlimited growth potential.) (See para 0066-An activity database 203 may contain activity data collected, dates, times, duration, etc. The databases are the primary sources of data, items and objects)  

Burfeind and Kauwe are analogous art because they are from the same problem solving area of meetings/activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Burfeind’s invention by incorporating the method of Kauwe because Burfeind can have also have options such of controlling details of the meeting/event such as adding/removing/editing activities associated with the meeting/event. This gives the event organize more options when making. 

Regarding claim 8, the arts above teach the limitations of claim 6 however Burfeind does not teach

the method further comprising: selecting one or more activities to occur during the meeting at the later time during the same day. Burfeind teaches activities being done like uploading media or commenting during the meeting but this isn’t selecting specifically for time and day, which is seen in Kauwe. Kauwe teaches 

the method further comprising: selecting one or more activities to occur during the meeting at the later time during the same day. (See para 0082- an add an activity module 1202, an edit an activity module 1204)  This shows selecting an activity to occur, this can occur with respect to any time and day selected by the user with respect to editing an activity. (See para 0089- A user schedule 420 may display activities that a user has added or imported into their schedule, listed in an orderly date and time format.)(See fig. 22) This shows that user can edit activities to occur at certain date and times. 

Burfeind and Kauwe are analogous art because they are from the same problem solving area of meetings/activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Burfeind’s invention by incorporating the method of Kauwe because Burfeind can have also have options such of controlling details of the meeting/event such as 

Regarding claim 9, the arts above teach the limitations of claim 8 however Kauwe further teaches 

the method further comprising: communicating the selected one or more activities along with the one or more messages to the selected two or more other user computing devices (See figure 15)(See para 0117-  After deciding a response type, an activity provider may send or resend invites, instructions, agendas, and other pertinent activity specific information data objects, i.e. directions, instructions, maps, gift registry lists, and so on, from their media bin 1206 via email, voice or SMS text or instant message 1207. ) This shows that the activities are communicated along with the invites (i.e. messages) to the invitees (i.e. two or more other computing devices). 

Burfeind and Kauwe are analogous art because they are from the same problem solving area of meetings/activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Burfeind’s invention by incorporating the method of Kauwe because Burfeind can have also have options such of controlling details of the meeting/event such as adding/removing/editing activities associated with the meeting/event. This gives the 

However it doesn’t teach letting the invitees invite other people by way of forwarding for example, However Chen further teaches selected two or more other user computing devices to invite other users to participate in the one or more activities during the meeting at the later time during the same day with the first user. Examiner interprets this to mean that invitees can also invite other people. (See para 0084-In response to issuance of the “invitations” to the collaborative session, the invitees will receive a message…Additionally or alternatively, systems, methods, and user interfaces in accordance with examples of this invention may provide other options, such as an option to suggest a new time/date for the session, an option to suggest an additional party to invite to the session, an option to forward this invitation to another device or party) (See figure 14) This shows the art is capable of displaying a message to an invitee to forward the invite to other users. The invite can be sent to multiple invitees who have the capability to invite others. The activity is respect to a time and day that was selected by the original invite. The activity in this art is the collaboration. Burfeind in addition already teaches multiple meetings can happen in a day as explained in the independent claim 6. 

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burfeind et al. (US20070233635A1) herein Burfeind in further view of Chen et al. (20100299616A1) herein Chen in further view of Searles (US20020178043A1) herein Searles. 

Regarding claims 16-18, the arts above teach the limitations of claim 1, 6, and 11. However they do not teach the function of 

wherein performing the steps outlined in claim 1 includes less than 10 keystrokes or taps on a display screen of the computing device.

However Searles teaches wherein performing the steps outlined in claim 1 includes less than 10 keystrokes or taps on a display screen of the computing device (See para 0038- The system is thus especially convenient since minimal keystrokes are needed to use it; this simplicity makes the system more likely to be used regularly and increases its value…. When he returns to his office early at 4:30, he need only type his initials “ABC” to register his availability. FIG. 5D shows an example of how the system responds from its state in FIG. 5C to the entry of “ABC” in the 10 Register. If Carmichael were to be absent the following day, simply entering his initials “ABC,” followed by “T”) This shows that minimal keystrokes are used, this shows that 3 and 4 keystrokes are used.  The arts above teach the performing steps while Searles teaches the function of less than 10 key strokes. 


Burfeind and Searles are analogous art because they are from the same problem solving area of meetings/activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Burfeind’s invention by incorporating the method of Searles because Burfeind can be made in an efficient system by being able to perform the functions in under ten keystrokes. This makes the system of Burfeind more convenient to use as well, since it does not require much input from the device. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
	Follman (US8151205B2) Discloses method, apparatus, and computer program product which may provide activity coordination information.
	Mackenzie (US20130218622A1) Discloses a scheduling grid that provides for displaying summary availability information for a group of users in a collaborative environment.
	Ryan (US20090024439A1) Discloses a system for providing feedback to a chairperson in an electronic meeting scheduling system to enable improved meeting resource management, in which a chairperson can indicate the attendance modes that are permitted for specific invitees to a meeting. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFA IQBAL/Examiner, Art Unit 3683